DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fender-Oberle (DE 102016123937).
Regarding claim 1, Fender-Oberle discloses a power transmission device (1) comprising:
	a first rotary member (4, 9);
a second rotary member (6, 17) disposed to be rotatable relative to the first rotary member (Abstract);
a first damper part (10) configured to transmit a power together with the first rotary member therebetween (Paragraph 0024);
a second damper part (16) configured to transmit the power together with the second rotary member therebetween (Paragraph 0025);
an intermediate member (5, 13, 14, 23, 24) configured to couple the first damper part and the second damper part therethrough (Paragraph 0014); and
a bearing (8) which causes the intermediate member (5, 13, 14, 23, 24) to be rotatably supported by the first rotary member (4, 9) therethrough (Fig. 1).

Regarding claim 3, Fender-Oberle discloses the support part (9) includes a tubular portion (see Figure below) extending toward the intermediate member (5, 13, 14, 23, 24), and the bearing (8) is provided on an outer peripheral surface of the tubular portion (see Figure below).

    PNG
    media_image1.png
    201
    306
    media_image1.png
    Greyscale

Regarding claim 4, Fender-Oberle discloses the support part (9) is fixed to the inner peripheral end of the first rotary member (4, Fig. 1) as a member provided separately from the first rotary member (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fender-Oberle (DE 102016123937) in view of Straus (DE 10010953).
Regarding claim 5, Fender-Oberle teaches the first rotary member (4, 9) includes a chamber (12) in an interior thereof, the first damper part (10) is disposed inside the chamber (Fig. 1), the second damper part (16) and the intermediate member (5, 13, 14, 23, 24) are disposed outside the chamber (Fig. 1), the intermediate member (5, 13, 14, 23, 24) includes
a second transmission member (13, 14) configured to transmit the power together with the second damper part (16) therebetween, and
a coupling member (5) configured to couple the first transmission member (the first damper part 10 needs to be supported for the vibration damper to function and is supported by first rotary part 4, Paragraph 0024, which would be directly or indirectly coupled to the coupling member) and the second transmission member (13, 14) therethrough, and
the bearing (8) causes the second transmission member (13) to be rotatably supported by the first rotary member (4, 9) therethrough (Fig. 1).
Fender-Oberle implies a first transmission member since the first damper (10) is supported by the first rotary member (4, 9; Paragraph 0024), but does not explicitly teach it.
Straus teaches a first transmission member (22) configured to transmit the power together with the first damper part therebetween (Fig. 1; Paragraph 027).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vibration damper of Fender-Oberle with the flange of Straus in order to form loading areas for the springs (Paragraph 0027).
Regarding claim 6, Fender-Oberle teaches the second damper part (16) includes a plurality of second elastic members (Paragraph 0001 and 0025), the second transmission member (13, 14) includes

a second holding member (14) disposed in opposition to the first holding member (13) on a second axial side (Fig. 1) of the second rotary member (6, 17), the second holding member fixed to the first holding member (Through friction device 18), the second holding member including a second holding portion (The part of the holding member that comes into contact with the spring is the holding portion), the second holding portion holding the each of the plurality of second elastic members together with the first holding portion (Fig. 1, Paragraph 0025), and
the bearing (8) causes the second holding member (14) to be rotatably supported by the first rotary member (13) therethrough.
Regarding claim 7, Fender-Oberle teaches the first damper part (10) includes a plurality of first elastic members (Paragraph 0001 and 0024),
the coupling member (5) is a plate having a disc shape (Paragraph 0024; having a flywheel shape means it would be a disc shape), the coupling member extending radially outward along a first axial side lateral surface of the first rotary member (Fig. 1; coupling member 5 extends outward axially adjacent to part of first rotary member 4), the coupling member coupled at an inner peripheral end thereof to the body of the first transmission member (since the first transmission member transmits power with the first damper part and one end of the first damper part is assigned to coupling member 5, the first transmission member and the coupling member are coupled; Paragraph 0024), the coupling member including an inertia portion in an outer peripheral part thereof (coupling member 5 contains a 
Straus teaches the first transmission member (22) including
A body (25) having a disc shape (Fig. 1), and
a plurality of engaging portions (29) protruding radially outward from the body so as to be put into the chamber (Fig. 1; Paragraph 0027), the plurality of engaging portions configured to transmit the power together with the plurality of first elastic members therebetween (Paragraph 0027).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fender-Oberle (DE 102016123937) and Straus (DE 10010953) in view of Kawazoe (U.S. Patent No. 9,638,282).
Regarding claim 8, the combination of Fender-Oberle and Straus does not explicitly teach a seal part sealing an internal space of the chamber.
Kawazoe teaches a seal part sealing an internal space of the chamber (Column 11, lines 53-61).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vibration damper of Fender-Oberle and Straus with the seal of Kawazoe in order to restrain leakage of grease to the outside of the chamber (Column 11, lines 53-61).
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.G./Examiner, Art Unit 3678      

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678